                                          Case 3:14-mc-80065-EMC Document 7 Filed 03/05/14 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MILLER ENVIRONMENTAL, INC.,
                                   7                                                          Case No. 14-mc-80065-EMC (JCS)
                                                        Plaintiff.
                                   8
                                                 v.                                           NOTICE OF REFERENCE; ORDER TO
                                   9                                                          MEET AND CONFER AND FILE JOINT
                                        BRIGITTE MEIKLE,                                      LETTER
                                  10
                                                        Defendant.
                                  11                                                          RE: DKT. NO. 1
                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14            The above matter has been related to 14-mc-80058- EMC (the “058 action”) and referred

                                  15   to the undersigned for all discovery matters.

                                  16            IT IS HEREBY ORDERED that the parties shall meet and confer on the same schedule as

                                  17   set forth in the 058 action and incorporate this dispute into the joint letter.

                                  18                                  LAW AND MOTION PROCEDURES

                                  19            Civil law and motion is heard on Friday mornings at 9:30 a.m., in Courtroom G, 15th

                                  20   Floor, United States District Court, 450 Golden Gate Avenue, San Francisco, California.

                                  21            In the event a future discovery dispute arises, IT IS HEREBY ORDERED that before

                                  22   filing any discovery motion before this Court, the parties must comply with the following:

                                  23       1.      Lead trial counsel for both parties must meet and confer in person regarding the

                                  24               matter(s) at issue. This meeting shall occur after other efforts to resolve the dispute,

                                  25               such as telephone, e-mail, teleconference, or correspondence, have been unsuccessful.

                                  26               Once those efforts have proved unsuccessful, any party may demand a meeting of lead

                                  27               trial counsel to resolve a discovery matter. Such a meeting shall occur within ten (10)

                                  28               calendar days of the demand. The locations of the meetings shall alternate. The first
                                          Case 3:14-mc-80065-EMC Document 7 Filed 03/05/14 Page 2 of 3




                                   1              meeting shall be at a location selected by counsel for Plaintiff(s). If there are any

                                   2              future disputes, the next such meeting shall be held at a location to be determined by

                                   3              counsel for Defendant(s), etc.

                                   4      2.      Within five (5) calendar days of the in-person meeting between lead trial counsel

                                   5              referred to above, the parties shall jointly file a detailed letter with the Court, not to

                                   6              exceed five (5) pages without leave of Court, which will include the matters that

                                   7              remain in dispute, a detailed substantive description of each side’s position on each

                                   8              such issue, and a description of each side’s proposed compromise on each such issue.

                                   9      3.      After the Court has received the joint letter, the Court will determine what future

                                  10              proceedings, if any, are necessary.

                                  11      In the event that the parties continue to be unable to resolve the matters regarding the timing

                                  12   and scope of discovery, the Court will consider what future actions are necessary. These actions
Northern District of California
 United States District Court




                                  13   may include the following: (1) sanctions against a party failing to cooperate in the discovery

                                  14   process and meet and confer in good faith, as required by this Order, the Federal Rules of Civil

                                  15   Procedure, and the Local Rules of this Court; and/or (2) requiring the Chief Executive Officers of

                                  16   each party to attend the in-person, meet-and-confer sessions described above. The Court is not

                                  17   entering either of these matters as an Order of the Court at this time, and fully expects counsel to

                                  18   meet their obligations under this Order and under the Local Rules.

                                  19      A party or counsel has a continuing duty to supplement the initial disclosure when required

                                  20   under Fed. R. Civ. P. 26(e)(1).

                                  21      Law and motion matters may be submitted without argument upon stipulation of the parties

                                  22   and notification of the Court no later than 4:30 p.m. the day before the hearing. Pursuant to Civil

                                  23   L. R. 7-7(e), filed motions may be withdrawn without leave of the Court, within seven (7) days of

                                  24   the date for service of the opposition. Thereafter, leave of the Court must be sought.

                                  25      All filings of documents relating to motions referred to the undersigned shall list the civil case

                                  26   number and the district court judge’s initials followed by the designation “(JCS)”.

                                  27                        ELECTRONIC FILING AND COURTESY COPIES

                                  28      Please refer to Civil L. R. 5-4 and General Order No. 45 for the Northern District of California
                                                                                          2
                                          Case 3:14-mc-80065-EMC Document 7 Filed 03/05/14 Page 3 of 3




                                   1   for information relating to electronic filing procedures and requirements. All documents shall be

                                   2   filed in compliance with the Civil Local Rules. Documents not filed in compliance with those

                                   3   rules will not be considered by the Court.

                                   4      BEFORE NOON ON THE NEXT BUSINESS DAY FOLLOWING THE ELECTRONIC

                                   5   FILING, THE PARTIES ARE REQUIRED TO LODGE DIRECTLY WITH CHAMBERS ONE

                                   6   CONFORMED, PAPER COPY OF EACH DOCUMENT, WHICH IS TO BE DESIGNATED

                                   7   "JCS’S CHAMBERS' COPY."

                                   8      The failure of counsel or a party to abide by this Order may result in sanctions pursuant to Fed.

                                   9   R. Civ. P. 16(f).

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 5, 2014

                                  12                                                   ______________________________
Northern District of California
 United States District Court




                                                                                       JOSEPH C. SPERO
                                  13                                                   United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
